DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 17 January 2022.  Claims 1-20 are pending and have been examined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-20 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-20 is/are directed to the abstract idea of generating performance scores that are updated based on final performance scores providing the performance evaluation. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-8) is/are directed to a system, claim(s) (9-14) is/ are directed to a method, and claims(s) (15-20) is/are directed to computer readable medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-20 recite(s) a mental process.  Specifically, the independent claims 1, 9, and 15 recite a mental process: as drafted, the claim recites the limitation of generating a display to provide performance scores, and updating the scores based on collected data which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting one or more processors, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the one or more processors language, the claim encompasses the user collecting data regarding performance of a user and then displaying the analyzed results on a display, as the generated interactive user interface is merely the displaying of information or displaying information on a templated preset screen.  The mere nominal recitation of a generic one or more processor of using a display does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically, the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally that data displaying and updating steps required to use the providing of the final performance score do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a processor is used to perform both the providing step.  The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (providing of a determined performance evaluation). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): generating a display and updating the awards performs the providing step. The generating and updating steps are recited at a high level of generality (i.e., as a general means of displaying and saving updated information), and amounts to mere data management, which is a form of insignificant extra-solution activity. The processor that performs the providing step is also recited at a high level of generality, and merely automates the providing step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the one or more processors). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) generating an interactive graphical user interface, receive user input, providing performance scores, and updating awards which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for generating, receiving, providing, and updating which is the abstract idea steps of valuing an idea (generating performance scores that are updated based on final performance scores providing the performance evaluation) in the manner of “apply it”. 

Thus, the claims recites an abstract idea directed to a mental process (i.e. to generating performance scores that are updated based on final performance scores providing the performance evaluation).  Using a computer to generating, receiving, providing, and updating the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The generating performance scores that are updated based on final performance scores providing the performance evaluation would clearly be to a mental activity that a company would go through in order to provide a performance evaluation.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how score user’s performance:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2, 3, 7, 8, 10, 11, 14, 16, and 17 recite limitations which further limit the claimed analysis of data.

No claims recite(s) limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally, with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Nelsen which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 4-6, 12, 13, 18, and 19 recites limitations directed to claim language viewed non-functional data labels.  

            Thus, the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the performance of the user to provide a reward.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.

Step 2B

The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelsen (U.S. Patent Publication 2021/0398163 A1) in view of GLAZIER et al. (U.S. Patent Publication 2018/0293603 A1) (hereafter Glazier).

	Referring to Claim 1, Nelsen teaches a graphical user interface system comprising:

one or more processors (see; par. [0006] of Nelsen teaches the use of a processor in order to aggregate the plurality of dollar reward amounts).

a non-transitory computer readable storage medium including instructions that, when executed by the one or more processors cause the one or more processors to perform operations including: (see; par. [0074]-[0075] of Nelson teaches the use of non-transitory memory with computing devices using processors).
generating an interactive graphical user interface that is accessible to a plurality of computer terminals associated with a plurality of users over a network, the graphical user interface being configured to provide final performance scores for a performance cycle to the plurality of users, each individual user of the plurality of users being provided with their final performance score for the performance cycle and access to a digital wallet via the graphical user interface, the final performance score being computed for the user based on event data associated with activity of the user during a duration of the performance cycle, and the digital wallet being usable to store an award capable of being redeemed or transferred by the user, the graphical user interface being further configured to receive a user input for selectively converting the award into a monetary value for transfer over the network to an online financial account (see; par. [0006]-[0007] of Nelsen teaches the use of an graphical interface in a network to evaluate activities performed by users to determine an award based on actions taken (i.e. performance), par. [0089] that is assessed quarterly (i.e. performance cycle), par. [0077] and the reward monetarily that is provided to a virtual wallets, transferable over a network).

updating awards in a plurality of digital wallets associated with a first subset of the plurality of users by assigning portions of an award amount to the first subset of the plurality of users based on the final performance scores, wherein users of the first subset have corresponding award portions (see; par. [0006]-[0007] of Nelsen teaches the providing of awards based on purchase behavior and applying an equity allocation (i.e. award), par. [0345] over a time period cycle of awards, par. [0089] such as quarterly, to par. [0077] and the reward monetarily that is provided to a virtual wallets).

Nelsen does not explicitly disclose the following limitation, however,

Glazier teaches wherein the award amount is determined based on a characteristic of the plurality of users that is common among the plurality of users (see; par. [0075] of Glazier teaches an award amount is determined based on characteristics of users).

The Examiner notes that Nelsen teaches similar to the instant application teaches the distribution of fractional equity rewards based on purchase behavior.  Specifically, Nelsen discloses the distributing fractional equity rewards to users of a loyalty platform based on tracked user actions in the form of purchases it is therefore viewed as analogous art in the same field of endeavor. Additionally, Glazier teaches referral tracking and reward system incorporating algorithm and business strategies to analyze and provide rewards and as it is comparable in certain respects to Nelson which the distribution of fractional equity rewards based on purchase behavior as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Nelsen discloses the distributing fractional equity rewards to users of a loyalty platform based on tracked user actions in the form of purchases. However, Nelsen fails to disclose the award amount is determined based on a characteristic of the plurality of users that is common among the plurality of users.

Glazier discloses the award amount is determined based on a characteristic of the plurality of users that is common among the plurality of users.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Nelsen the the award amount is determined based on a characteristic of the plurality of users that is common among the plurality of users as taught by Glazier since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Nelsen and Glazier teach the collecting and analysis of data in order to managing rewards to users based on activities and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Nelsen in view of Glazier teaches the system above, Nelsen further discloses a system having the limitations of, 

identifying a threshold performance score, wherein the first subset of the plurality of users corresponds to users of the plurality of users for which a corresponding final performance score is above the threshold performance score (see; par. [0340] of Nelson teaches identifying a confidence score (i.e. performance score) that has a threshold corresponding to transactions (i.e. task performance) in order to process a reward distribution).


	Referring to Claim 3, see discussion of claim 1 above, while Nelsen in view of Glazier teaches the system above, Nelsen further discloses a system having the limitations of, 

determining one or more interim performance scores on a periodic basis or in real-time during the performance cycle (see; par. [0088]-[0089] of Nelson teaches transaction data is used to determine a reward and is used to pay out quarterly awards (i.e. periodic basis)).

generating an output providing the one or more interim performance scores using event data received during the performance cycle (see; par. [0310]-[0311] of Nelson teaches a learning algorithm to provide associated rewards based on transaction data (i.e. performance) where the award is outputted par. [0088]-[0089] of Nelson teaches transaction data is used to determine a reward and is used to pay out quarterly awards (i.e. periodic basis)).


	Referring to Claim 4, see discussion of claim 1 above, while Nelsen in view of Glazier teaches the system above, Nelsen further discloses a system having the limitations of,

the performance cycle corresponds to a period of time during which event data is generated and accumulated based on activity of the plurality of users or wherein the duration for the performance cycle is user customizable (see; par. [0006] of Nelsen teaches a period of time where transaction data (i.e. event data) is collected regarding users, par. [0089] in a quarterly period of time).


	Referring to Claim 5, see discussion of claim 1 above, while Nelsen in view of Glazier teaches the system above, Nelsen further discloses a system having the limitations of,

the characteristic of the plurality of users includes an employment role, a geographical location, an employment group, or a hierarchical level in an organization that is common among the plurality of users (see; par. [0387] of Nelsen teaches the utilization of a characteristic of users such as geographic location, or [0404] the employment status of the user).


	Referring to Claim 6, see discussion of claim 1 above, while Nelsen in view of Glazier teaches the system above, Nelsen further discloses a system having the limitations of,

wherein the activity corresponds to one or more of a number of tasks completed, an average task duration, a shortest task duration, or a longest task duration (see; par. [0112] of Nelsen teaches a number of transactions taken by a user (i.e. activities)).


	Referring to Claim 7, see discussion of claim 1 above, while Nelsen in view of Glazier teaches the system above, Nelsen further discloses a system having the limitations of,

identifying an algorithm for evaluating event data to generate performance scores, wherein determining the final performance scores includes using the algorithm and the event data (see; par. [0092] of Nelsen teaches using an algorithm to calculate an amount of equity reward to be allocated based on transaction (i.e. activities which are viewed as a form of event data)).


	Referring to Claim 8, see discussion of claim 1 above, while Nelsen in view of Glazier teaches the system above, Nelsen further discloses a system having the limitations of,

identifying a new award amount for a new performance cycle (see; par. [0120] of Nelsen teaches determining an adjustment in equity rewards, par. [0089] on a quarterly basis (i.e. performance cycle)).


determining that a new start of the new performance cycle has occurred (see; par. [0089] of Nelsen teaches the cycle for determining rewards is quarterly and identifies the start of the cycle).

receiving new event data associated with activity of the plurality of users during the new performance cycle (see; par. [0384] of Nelsen teaches receiving transaction data (i.e. event data) during, par. [0089] a defined cycle of time in the form of quarters).

determining that a new end of the new performance cycle has occurred (see; par. [0089] of Nelsen teaches the cycle for determining rewards is quarterly and identifies the end of the cycle).

determining new final performance scores for the plurality of users during the new performance cycle using the new event data, wherein individual users of the plurality of users have corresponding new final performance scores (see; par. [0332] of Nelsen teaches a determination of a total amount of monetary value that was earned by a user over a specified period of time related to, par. [0340] a score that determines the reward distribution to proceed).

assigning new portions of the new award amount to a new subset of the plurality of users based on the new final performance scores, wherein individual users of the new subset are assigned corresponding new award portions (see; par. [0006] of Nelsen teaches the assigning a fractional equity award based on tracked user transaction over a period of time, which is viewed to adjust based on quantity of users as part of the program).


	Referring to Claim 9, Nelsen in view of Glazier teaches a method.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 10, see discussion of claim 9 above, while Nelsen in view of Glazier teaches the method above Claim 10 recites the same or similar limitations as those addressed above in claim 2, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 11, see discussion of claim 9 above, while Nelsen in view of Glazier teaches the method above Claim 11 recites the same or similar limitations as those addressed above in claim 3, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 12, see discussion of claim 9 above, while Nelsen in view of Glazier teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 4, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 13, see discussion of claim 9 above, while Nelsen in view of Glazier teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claims 5 and 6, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claims 5 and 6.
	Referring to Claim 14, see discussion of claim 9 above, while Nelsen in view of Glazier teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 8, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 15, Nelsen in view of Glazier teaches a non-transitory computer readable storage medium.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 16, see discussion of claim 15 above, while Nelsen in view of Glazier teaches the computer program product above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 17, see discussion of claim 15 above, while Nelsen in view of Glazier teaches the computer program product above Claim 17 recites the same or similar limitations as those addressed above in claim 3, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 18, see discussion of claim 15 above, while Nelsen in view of Glazier teaches the computer program product above Claim 18 recites the same or similar limitations as those addressed above in claim 4, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 19, see discussion of claim 15 above, while Nelsen in view of Glazier teaches the computer program product above Claim 19 recites the same or similar limitations as those addressed above in claims 5 and 6, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claims 5 and 6.

	Referring to Claim 20, see discussion of claim 15 above, while Nelsen in view of Glazier teaches the computer program product above Claim 20 recites the same or similar limitations as those addressed above in claims 8, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claims 8.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Nelsen (U.S. Patent Publication 2019/0050887 A1) discloses determining equity rewards based upon purchase behavior.
Cohen et al. (U.S. Patent 8,121,888 B1) discloses facilitating improvement of results of human performance of tasks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623